       Case 4:18-cv-01411 Document 14 Filed on 02/20/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



ASHLEY MACK,

                       Plaintiff,                            No. 4:18-CV-1411

                       v.                                    Honorable Alfred H. Bennett

COMCAST HOLDINGS CORPORATION,


                       Defendant.



                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Ashley Mack (“Plaintiff”) and Defendant Comcast Holdings Corporation

 (“Comcast”), by and through their attorneys hereby stipulate to dismissal of the above-captioned

 case with prejudice, pursuant to Federal Rule of Civil Procedure 41(a). Each party shall bear its

 own costs and attorneys’ fees.


 Dated: January
        February__,
                 20,2020
                     2020


Ashley Mack                                        Comcast Holdings Corporation


By her attorney,                                   By its attorney,

/s/ Jody B. Burton                                 /s/ Meredith C. Slawe
Jody B. Burton                                     Meredith C. Slawe
LEMBERG LAW, LLC                                   Akin Gump Strauss Hauer & Feld LLP
43 Danbury Road, 3rd Floor                         2001 Market Street, Suite 4100
Wilton, CT 06897                                   Philadelphia, PA 19103
Tel.: (203) 653-2250                               Tel.: 215-965-1200
Email: jburton@lemberglaw.com                      Email: mslawe@akingump.com
     Case 4:18-cv-01411 Document 14 Filed on 02/20/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, a true and correct copy of the foregoing

Stipulation of Dismissal was served electronically via Electronic Document Filing System (ECF)

and that the document is available on the ECF system.

                                                     /s/ Jody B. Burton
                                                    Jody B. Burton
